Appellant was convicted of the offense of violating the prohibition laws. The case originated in the county court of Calhoun county where the affidavit against defendant charged him with "having in his possession and selling spirituous, vinous, or malt liquors." In the circuit court the solicitor saw fit to file a complaint, under which appellant was convicted, charging that defendant "did buy, sell or have in possession illegally, etc., prohibited liquors, contrary to law." Motion was seasonably made to strike the complaint filed in the circuit court, on the ground that the same constituted a departure from the original charge. This motion should have been granted. Green v. State, ante, p. 56, 112 So. 98.
For the error in denying it, the judgment must be reversed, and, since the other questions raised are not at all likely to arise upon another trial, they will not be considered.
Reversed and remanded.